Citation Nr: 1139912	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-34 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acne.

2.  Entitlement to service connection for bilateral ankle disorder.

3.  Entitlement to service connection for left inguinal hernia.

4.  Entitlement to service connection for left varicocele.

5.  Entitlement to service connection for bilateral knee disorder.

6.  Entitlement to service connection for left wrist disorder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1995 to November 1999, and from December 2005 to March 2007, with additional periods of Reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from an 
August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2011, the Veteran testified at a Board personal hearing conducted before the undersigned Veterans Law Judge in St. Petersburg, Florida.  A transcript of this hearing is of record.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.

The issues of service connection for bilateral ankle disorder, left inguinal hernia, left varicocele, bilateral knee disorder, and left wrist disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  Acne was noted on the July 1995 service entrance examination.

2.  Preexisting acne permanently increased in severity during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the preexisting acne was aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for acne has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Acne

The Veteran contends he was first diagnosed with cystic acne in service.  He also contends that his acne worsened in service, and that acne symptoms continue to the present.

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  
38 C.F.R. §§ 3.304, 3.306.

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.  In this case, the Veteran's preexisting acne was noted at service entrance in July 1995.  Because the preexisting acne was noted at service entrance, the Board finds that the presumption of soundness of acne at entry into service did not attach.  38 U.S.C.A. § 1111.

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  The primary question then is whether the preexisting acne is shown to have permanently increased in severity during active service.  In explaining the meaning of an increase in disability, the United States Court of Appeals for Veterans Claims (Court) has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 
276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's preexisting acne permanently worsened during service.  Service treatment record entries subsequent to the service entrance examination reflect acne symptoms and permanent worsening of preexisting acne during the period of active service.  An October 1997 service treatment record reported a history of acne.  The service examiner reported cystic acne with scarring.  The Veteran was placed on profile for acne and was restricted from the use of camouflage on the face and neck.  In a December 1997 service treatment record, the service examiner reported a rash on the Veteran's forearm and cysts and multiple scars on the Veteran's face and neck.  The service examiner diagnosed cystic acne with scarring.  In a February 1998 service treatment record, the service examiner reported scattered cystic lesions on the neck and cheek.  In a May 1998 service treatment record, the service examiner reported lesions on the face, neck, and upper back.

In the July 2008 VA general medical examination report, the Veteran reported that he had acne prior to active service, but did not develop cystic acne until 1997 when he wore camouflage as part of his military duties.  The Veteran also reported having recurring symptoms of acne after separation from service.  The VA examiner reported no objective findings of acne; however, the VA examiner reported pitted scarring on the face and neck as secondary to the acne.  

At the June 2011 Board personal hearing, the Veteran testified that his acne worsened in service and that he did not have scarring from acne before service entrance in July 1995.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the preexisting acne underwent a permanent increase in severity during service, that is, was aggravated by service.  Accordingly, service connection for acne is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for acne is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims for service connection for bilateral ankle disorder, left inguinal hernia, left varicocele, bilateral knee disorder, and left wrist disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden, at 1167.

The Veteran contends that his bilateral ankle disorder, left inguinal hernia, left varicocele, bilateral knee disorder, and left wrist disorder are all related to his active service.  With respect to the question of current disability, the Veteran has been diagnosed with status post repair of left varicocele, status post left inguinal hernia repair, and degenerative joint disease (DJD) of the left wrist.  At the June 2011 Board hearing, the Veteran testified to bilateral knee pain, weakness, and instability, and bilateral ankle pain, weakness, and instability.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern whether the Veteran has current disabilities of the knees and ankles, and the relationship, if any, between any current bilateral ankle disorder, left inguinal hernia, left varicocele, bilateral knee disorder, and left wrist disorder and the Veteran's active service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board is aware of the July 2008 VA medical opinion, which opined that the Veteran's left wrist disorder is less likely than not related to service.  However, the VA examiner did not provide a basis or rationale for this opinion.  Because the examiner provided no rationale, it is a bare conclusion, which has limited probative value.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  The VA examiner's opinion was also not based on a full and accurate history.  The VA examiner did not take into account the Veteran's ongoing complaints of bilateral ankle and knee pain and also did not provide an examination of the genitourinary system.  Therefore, the Board finds the examination to be inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  

For these reasons, the Board finds that the Veteran should be afforded VA examinations in order to determine whether he has diagnosed disabilities of the knees and ankles, and to obtain opinions as to whether any current bilateral ankle disorder, left inguinal hernia, left varicocele, bilateral knee disorder, and left wrist disorder are related to active service.  Accordingly, the issues of service connection for bilateral ankle disorder, left inguinal hernia, left varicocele, bilateral knee disorder, and left wrist disorder are REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA orthopedic examination, in order to determine the nature and etiology of his bilateral ankle disorder, bilateral knee disorder, and left wrist disorder.

All indicated tests and studies are to be performed.  In conjunction with the examination, the relevant documents in the claims folder should be made available to the VA examiner for review of the case.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.  After a review of the evidence and history and examination of the Veteran, the examiner should enter diagnoses of any disabilities of the ankles, knees, and left wrist.

The VA orthopedic examiner should offer the following opinions:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a bilateral ankle disorder which had its onset during service or is related to service?  In rendering this opinion, please discuss the service records reporting bilateral ankle symptoms.  

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a bilateral knee disorder which had its onset during service or is related to service?  In rendering this opinion, please discuss the service records reporting bilateral knee symptoms.

(c) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a left wrist disorder which had its onset during service or is related to service?  In rendering this opinion, please discuss the service records reporting left wrist symptoms.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions expressed in a typewritten report.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

2.  The RO/AMC should schedule the Veteran for a VA genitourinary examination in order to determine the nature and etiology of his left inguinal hernia and left varicocele.

All indicated tests and studies are to be performed.  In conjunction with the examination, the relevant documents in the claims folder should be made available to the VA examiner for review of the case.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.


The VA examiner should offer the following opinions:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a left inguinal hernia which had its onset during service or is related to service?  In rendering this opinion, please discuss the service records reporting left inguinal hernia symptoms.  

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a left varicocele which had its onset during service or is related to service?  In rendering this opinion, please discuss the service records reporting left varicocele symptoms.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions expressed in a typewritten report.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  After completion of the above development, the claims for service connection for bilateral ankle disorder, left inguinal hernia, left varicocele, bilateral knee disorder, and left wrist disorder should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case (SSOC) as to that issue or issues, and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


